DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessica Fleetham on 09 August 2022.

The application has been amended as follows: 

Claim 23 is amended from “The article as recited in claim 8, wherein an average maximum dimension of the intermediate layer gettering particles is less than an average maximum dimension of the gettering particles.” to the following:

---- The article as recited in claim 8, wherein an average maximum dimension of the intermediate layer gettering particles is less than an average maximum dimension of the barrier layer gettering particles.----
Allowable Subject Matter
Claims 1, 2, 4-5, 7-12, 15, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that of Tang (US 2016/0332922) and Hecht (US 2016/0319135).  Tang teaches a silica matrix based coating with gettering particles, but does not teach the claimed aspect ratio and/or the alignment of the particles and where the coating affords good oxidative protection at 2000-2700 ˚F for 500 hours (Paragraph 35).  Hecht teaches a similar coating, but where the coating affords protection at 3000 ˚F (abstract) and where silica-based coatings cannot afford protection at this temperature (Paragraph 7).  Accordingly, the teachings of these references cannot be combined and therefore the instant claims would not have been obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 29 July 2022, with respect to 35 USC 112(a) and 35 USC 112(b) have been fully considered and are persuasive.  The rejections of claims 1-15 and 21-25 have been withdrawn.  Applicant has removed the new matter and indefiniteness.
Applicant’s arguments, see remarks, filed 29 July 2022, with respect to 35 USC 103 rejections have been fully considered and are persuasive.  The rejection of claims 1-12, 14-15, and 21-25 has been withdrawn.  As outlined above, the prior rejection has been overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784